As filed with the Securities and Exchange Commission on July 8, 2013 1940 Act File No. 811-22863 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-2 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [ ] PARTNERS GROUP PRIVATE CREDIT (MASTER FUND) (Exact Name of Registrant as Specified in Charter) c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Address of Principal Executive Offices) (212) 763-4700 (Registrant’s Telephone Number) Brooks Lindberg 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Name and Address of Agent for Service) Copy to: Joshua B. Deringer, Esq. Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103-6996 215-988-2700 CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM Partners Group Private Credit (Master Fund) Partners Group Private Credit (Master Fund) (the “Fund”), a Maryland statutory trust, is a newly organized, externally managed, non-diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”). The Fund intends to elect to be treated for U.S. federal income tax purposes, and to qualify annually, as a regulated investment company (“RIC”) under the Internal Revenue Code of 1986, as amended (the “Code”). The Fund’s investment objective will be to generate attractive risk-adjusted returns and current income by investing in a diversified portfolio of predominantly credit-related opportunities, including but not limited to, senior secured loans, second lien secured loans and subordinated debt, generally issued by privately owned companies. The Fund’s investments are expected to consist of investments in the debt of portfolio companies which may be accompanied by equity participation such as warrants, options and other equity-related instruments. The Fund cannot guarantee that its investment objective will be achieved or that the Fund’s portfolio design and risk monitoring strategies will be successful. Investing in the Fund involves a high degree of risk. See “RISK FACTORS” and “LIMITATIONS OF RISK DISCLOSURE” beginning on page 20. This confidential private placement memorandum (the “Memorandum”) applies to the offering of shares of beneficial interest (“Shares”) of the Fund. The purchase price of Shares sold on the Initial Closing will be $10 per Share and thereafter the Shares will generally be offered at the net asset value per Share as of the first day of each calendar month. No person who is admitted as a shareholder of the Fund (a “Shareholder”) will have the right to require the Fund to redeem its Shares. This Memorandum is not an offer to sell Shares and is not soliciting an offer to buy Shares in any state or jurisdiction where such offer or sale is not permitted. Investments in the Fund may be made only by “Eligible Investors” as defined herein. See “ELIGIBLE INVESTORS.” Shares are speculative and illiquid securities involving substantial risk of loss. Shares are not intended to be listed on any securities exchange and it is not anticipated that a secondary market for Shares will develop. Shares are subject to restrictions on transferability and resale and may not be transferred or resold except as permitted under the Fund’s Agreement and Declaration of Trust (“Declaration of Trust”). Although the Fund may offer to repurchase Shares from time to time, Shares will not be redeemable at a Shareholder’s option nor will they be exchangeable for Shares or shares of any other fund. As a result, an investor may not be able to sell or otherwise liquidate his or her Shares. Accordingly, you should consider that you may not have access to the funds you invest for an indefinite period of time. Shares are appropriate only for those investors who can tolerate a high degree of risk and do not require a liquid investment and for whom an investment in the Fund does not constitute a complete investment program. This Memorandum concisely provides information that you should know about the Fund before investing. You are advised to read this Memorandum carefully and to retain it for future reference. Additional information about the Fund, including the Fund’s statement of additional information (the “SAI”), dated July 8, 2013, has been filed with the Securities and Exchange Commission (“SEC”). You can request a copy of the SAI and annual and semi-annual reports of the Fund, when available, without charge by writing to the Fund, c/o Partners Group (USA) Inc., 1114 Avenue of the Americas, 37th Floor, New York, NY 10036, or by calling the Fund at [●]. The SAI is incorporated by reference into this Memorandum in its entirety. The table of contents of the SAI appears on page 63 of this Memorandum. You can obtain the SAI, and other information about the Fund, on the SEC’s website (http://www.sec.gov). The address of the SEC’s internet site is provided solely for the information of prospective investors and is not intended to be an active link. Neither the SEC nor any state securities commission has determined whether this Memorandum is truthful or complete, nor have they made, nor will they make, any determination as to whether anyone should buy these securities. Any representation to the contrary is a criminal offense. This is a private offering made only pursuant to the exemptions provided by Rule 506 under Section 4(2) of the Securities Act of 1933, as amended (“the “Securities Act”). An investment in the Fund’s Shares is NOT a bank deposit and is NOT insured by the Federal Deposit Insurance Company or any other government agency. You should not construe the contents of this Memorandum as legal, tax or financial advice. You should consult with your own professional advisors as to legal, tax, financial, or other matters relevant to the suitability of an investment in the Fund. You should rely only on the information contained in this Memorandum and the SAI. The Fund has not authorized anyone to provide you with different information. You should not assume that the information provided by this Memorandum is accurate as of any date other than the date shown below. The date of this Memorandum is July 8, 2013 TABLE OF CONTENTS Page SUMMARY 1 SUMMARY OF FUND EXPENSES 8 CERTAIN QUESTIONS AND ANSWERS 10 ESTIMATED USE OF PROCEEDS 13 INVESTMENT OBJECTIVE AND STRATEGIES 13 PRIVATE CREDIT MARKET OVERVIEW 15 INVESTMENT PROCESS OVERVIEW 18 DUE DILIGENCE AND SELECTION OF INVESTMENTS 18 INVESTMENT POLICIES 19 GENERAL RISKS 20 BUSINESS AND STRUCTURE RELATED RISKS 24 ADVISER-RELATED RISKS 26 RIC RELATED RISKS 28 INVESTMENT RELATED RISKS 30 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 37 LIMITS OF RISKS DISCLOSURE 38 MANAGEMENT OF THE FUND 38 INVESTMENT MANAGEMENT FEE 40 PLATFORM MANAGER 41 PLACEMENT AGENT 41 ADMINISTRATION 42 CUSTODIAN 43 FUND EXPENSES 43 VOTING 44 CONFLICTS OF INTEREST 44 DISTRIBUTIONS 45 DIVIDEND REINVESTMENT PLAN 46 REPURCHASES OF SHARES 47 TRANSFERS OF SHARES 51 CALCULATION OF NET ASSET VALUE; VALUATION 51 U.S. FEDERAL INCOME TAX CONSIDERATIONS 53 ELIGIBLE INVESTORS 59 PURCHASING SHARES 60 ADDITIONAL INFORMATION 60 REPORTS TO SHAREHOLDERS 61 FISCAL YEAR 61 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM; LEGAL COUNSEL 61 INQUIRIES 62 TABLE OF CONTENTS OF SAI 63 APPENDIX A – AGREEMENT AND DECLARATION OF TRUST A-1 SUMMARY This is only a summary and does not contain all of the information that you should consider before investing in the Fund. Before investing in the Fund, you should carefully read the more detailed information appearing elsewhere in this Memorandum, the SAI, and the Declaration of Trust. The Fund The Fund, a Maryland statutory trust, is a newly organized, externally managed, non-diversified, closed-end management investment company. The Fund intends to elect to be treated for U.S. federal income tax purposes, and intends to qualify annually, as a RIC under Subchapter M of the Code. The Fund is an appropriate investment only for those investors who can tolerate a high degree of risk and do not require a liquid investment. Investment Objective and Strategies The Fund’s investment objective will be to seek attractive risk-adjusted returns and current income and, to a lesser extent, long-term capital appreciation by investing in a diversified portfolio of predominantly credit-related opportunities, including but not limited to, senior secured loans, second lien secured loans and subordinated debt, generally issued by privately owned companies. The Fund’s investments (the “Fund Investments”) are expected to consist primarily of (i) investments in the debt of various companies, ventures and businesses (“Portfolio Companies”), (ii) equity participation in such Portfolio Companies through various instruments such as warrants, options, common or preferred stock and other forms of equity participation and (iii) other opportunistic investments. The Adviser (as defined below) intends to manage the Fund’s portfolio with a view towards generating current income, managing liquidity and maintaining a high investment level. Accordingly, the Adviser may make investments based, in part, on anticipated future payments from investments. The Adviser also intends to take other anticipated cash flows into account, such as those relating to new subscriptions, the tender of Shares by Shareholders and any distributions made to Shareholders. See “INVESTMENT PROCESS OVERVIEW—Portfolio Planning.” The Adviser intends to use a range of techniques to reduce the risk associated with the Fund’s investment strategy. These techniques may include, without limitation: •Diversifying investments across geographies, industries, sectors, capital structures, vintage years and maturity dates; •Actively managing cash and liquid assets; and •Establishing a credit line to provide liquidity for investments, to satisfy tender requests and to satisfy the requirements of the Investment Company Act. The Fund is expected to hold liquid assets to the extent required for purposes of liquidity management. To enhance the Fund’s liquidity, particularly in times of possible net outflows through the tender of Shares by Shareholders, the Adviser may sell certain of the Fund’s assets on the Fund’s behalf. 1 To the extent permitted by the Investment Company Act, the Fund may borrow for investment purposes. There can be no assurance that the investment objective of the Fund will be achieved. Borrowing To facilitate its investment objective and strategy and to seek to enhance its returns, the Fund may employ leverage as market conditions permit and at the discretion of the Adviser. In no event will the Fund borrow for any purposes if, immediately after such borrowing, the Fund would have asset coverage (as defined in the Investment Company Act) of less than 300% with respect to indebtedness or less than 200% with respect to preferred stock. In furtherance of its use of leverage, the Fund may establish a wholly-owned special purpose financing subsidiary (the “SPFS”) for the purpose of borrowing for the benefit of the Fund. Risk Factors An investment in the Fund involves substantial risks and special considerations. A discussion of the risks associated with an investment in the Fund can be found under “GENERAL RISKS,” “BUSINESS AND STRUCTURE RELATED RISKS”, “ADVISER RELATED RISKS”, “RIC RELATED RISKS”, “INVESTMENT RELATED RISKS” and “LIMITATIONS OF RISK DISCLOSURE.” Management The Fund’s Board of Trustees (the “Board”) has overall responsibility for the management and supervision of the business operations of the Fund. See “MANAGEMENT OF THE FUND—The Board of Trustees.”To the extent permitted by applicable law, the Board may delegate any of its rights, powers and authority to, among others, the officers of the Fund, any committee of such board, or the Adviser. The Adviser Pursuant to an investment management agreement (the “Investment Management Agreement”), Partners Group (USA) Inc., an investment adviser registered under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), will serve as the Fund’s investment adviser (the “Adviser”). Fund Administration The Fund has retained [●] (the “Administrator”) to provide it with certain administrative services. The Fund will compensate the Administrator for these services and will reimburse the Administrator for certain of its out-of-pocket expenses. See “—Fees and Expenses” below. The Platform Manager The Fund has retained [●] (the “Platform Manager”) to provide it with certain additional administrative and related services. The Fund compensates the Platform Manager for these services. See “—Fees and Expenses” below. Fees and Expenses The Fund bears its own operating expenses (including, without limitation, its offering expenses). A more detailed discussion of the Fund’s expenses can be found under “FUND EXPENSES.” Investment Management Fee. The Fund pays an investment management fee (the “Investment Management Fee”) to the Adviser in consideration of the advisory and other services provided by the Adviser to the Fund. The Fund will pay the Adviser a monthly Investment Management Fee equal to [●]% on an annualized basis of the average gross assets. For purposes of determining the Investment Management Fee payable to the Adviser for any month, average gross assets will be calculated prior to any reduction for any fees and expenses of the Fund for that month, including, without limitation, the Investment Management Fee payable to the Adviser for that month. See “INVESTMENT MANAGEMENT FEE.” 2 Incentive Fee. The Fund will pay the Adviser an incentive fee (the “Incentive Fee”) comprising of two components:(i) at the end of each calendar quarter, an amount equal to [●]% of the Fund’s realized “pre-incentive fee net investment income” for the immediately preceding quarter is payable to the Adviser; and (ii) at the end of each calendar year, an amount equal to [●]% of the Fund’s realized capital gains on a cumulative basis from inception through the end of such calendar year, computed net of all realized capital losses and unrealized capital depreciation on a cumulative basis, less the aggregate amount of any previously paid Incentive Fee on capital gains, is payable to the Adviser. “Pre-incentive fee net investment income” is defined as interest income, dividend income and any other income accrued during the calendar quarter, minus the Fund’s operating expenses for the quarter (including the Investment Management Fee, expenses payable to the Administrator, any interest expense and dividends paid on any issued and outstanding preferred shares, but excluding the Incentive Fee and any realized capital gains, realized capital losses or unrealized capital appreciation or depreciation). Administration Fee. The Fund will pay the Administrator a monthly administration fee of [$●, or $●] on an annualized basis (the “Fund Administration Fee”). In addition, the Fund will pay the Administrator a quarterly administration fee of up to [●%] on an annualized basis of the net assets of the Fund (prior to reduction for any Investment Management Fee or Incentive Fee) (the “Fund Net Asset Administration Fee”, and together with the Fund Administration Fee, the “Administration Fees”). The Fund also reimburses the Administrator for certain out-of-pocket expenses and pays the Administrator a fee for transfer agency services. See “ADMINISTRATION.” Platform Management Fee.The Fund will pay the Platform Manager a monthly fee (the “Platform Management Fee”) of up to [●%] on an annualized basis of Fund’s net assets as of each month-end, subject to an annual maximum of [$●]. See “PLATFORM MANAGER.” The Fund’s expenses incurred and to be incurred in connection with the initial offering of shares of the Fund (the “Initial Fund Closing”) will be amortized over the twelve month period beginning on the date of the Initial Fund Closing. See “FUND EXPENSES.” Eligible Investors Each prospective investor in the Fund will be required to certify that it is a “qualified client” within the meaning of Rule 205-3 under the Advisers Act and an “accredited investor” within the meaning of Rule 501 under the Securities Act. The criteria for qualifying as a “qualified client” and “accredited investor” are set forth in the subscription documents that must be completed by each prospective investor. 3 Purchasing Shares The minimum initial investment in the Fund by any investor is $1,000,000 and the minimum additional investment in the Fund by any investor is $100,000, except for additional purchases pursuant to the dividend reinvestment plan (the “DRIP”). However, the Fund, in its sole discretion, may accept investments below these minimums. Investors subscribing through a given broker/dealer or registered investment adviser may have interests aggregated to meet these minimums, so long as denominations are not less than $50,000 and incremental contributions to those interests are not less than $10,000. Shares will generally be offered for purchase as of the first day of each calendar month, provided that Shares may be offered more or less frequently as determined by the Board in its sole discretion. Subscriptions may be subject to a placement fee of up to [●]% of the subscription amount. Subscriptions are generally subject to the receipt of cleared funds on or prior to the acceptance date set by the Fund and notified to prospective investors. Pending any closing, funds received from prospective investors will be placed in an escrow account with [●], the Fund’s escrow agent. On the date of any closing, the balance in the escrow account with respect to each investor whose investment is accepted will be invested in the Fund on behalf of such investor. Any interest earned with respect to such escrow account will be paid to the Fund and allocated pro-rata among shareholders in the Fund. A prospective investor must submit a completed subscription document on or prior to the acceptance date set by the Fund and notified to prospective investors. The Fund reserves the right to accept or reject, in its sole discretion, any request to purchase Shares at any time. The Fund also reserves the right to suspend or terminate offerings of Shares at any time. Additional information regarding the subscription process is set forth under “PURCHASING SHARES.” The Initial Closing The Initial Closing is expected to occur on or about [●]. The purchase price of Shares sold on the Initial Closing will be $10 per Share and thereafter the purchase price will be based on the net asset value per Share as of the date such Shares are purchased. Fractions of Shares will be issued to one one-thousandth of a Share. Distributions Subject to the Board’s discretion and applicable legal restrictions, it is expected that the Fund will authorize and declare cash distributions on a monthly basis and pay such distributions to Shareholders on a quarterly basis beginning no later than the first calendar quarter after the one-year anniversary of the Fund’s commencement of operations. Nevertheless, the Board may cause the payment of special interim distributions in cash or in-kind to the Shareholders at the sole discretion of the Board. Because the Fund intends to qualify annually as a RIC, the Fund intends to distribute at least 90% of its annual taxable income to its Shareholders. Nevertheless, there can be no assurance that the Fund will pay distributions to Shareholders at any particular rate. Each year, a statement on Internal Revenue Service (“IRS”) Form 1099-DIV identifying the amount and character of the Fund’s distributions will be mailed to Shareholders. See “—Taxes” below. Dividend Reinvestment Plan The Fund intends to adopt an “opt in” dividend reinvestment plan (the “DRIP”). Any investor who purchases Shares may elect to participate in the DRIP by making a written election to participate in the DRIP on the investor’s subscription agreement. An electing investor’s distribution amount will purchase Shares at the net asset value per Share of the Fund. Investors that wish to receive their distributions in cash will not be required to take any action. 4 Repurchases of Shares No Shareholder will have the right to require the Fund to redeem its Shares. However, the Fund from time to time may offer to repurchase Shares pursuant to written tenders by the Shareholders. The Adviser anticipates recommending to the Board that, under normal market circumstances, the Fund conduct repurchase offers of no more than 5% of the Fund’s net assets quarterly on or about [●] (or such earlier or later date as the Board may determine), and quarterly thereafter, on or about each January 1, April 1, July 1 and October 1. The Fund will make repurchase offers, if any, to all holders of Shares. Subject to the conditions described above, any repurchases of Shares will be made at such times and on such terms as may be determined by the Board from time to time in its sole discretion. Therefore, the Fund may elect to repurchase less than the full amount that a Shareholder requests to be repurchased. If a repurchase offer is oversubscribed, the Fund will repurchase only a pro rata portion of the amount tendered by each Shareholder. In determining whether the Fund should offer to repurchase Shares from shareholders of the Fund pursuant to repurchase requests, the Board may consider, among other things, the recommendation of the Adviser as well as a variety of other operational, business and economic factors. Under certain circumstances, the Board may offer to repurchase Shares at a discount to their prevailing net asset value. In addition, the Board may under certain circumstances elect to postpone, suspend or terminate an offer to repurchase Shares. See “REPURCHASES OF SHARES.” A Shareholder who tenders some but not all of its Shares for repurchase will be required to maintain a minimum account balance of Shares equal to $100,000. Such minimum account balance requirement may be waived by the Fund, in its sole discretion. The Fund reserves the right to reduce the amount to be repurchased from a Shareholder so that the required account balance is maintained. A [●]% early repurchase fee (the “Early Repurchase Fee”) will be charged by the Fund with respect to any repurchase of Shares from a Shareholder at any time prior to the day immediately preceding the one-year anniversary of the Shareholder’s purchase of such Shares. Shares tendered for repurchase will be treated as having been repurchased on a “first in - first out” basis. An Early Repurchase Fee payable by a Shareholder may be waived by the Fund in circumstances where the Board determines that doing so is in the best interests of the Fund. See “REPURCHASES OF SHARES.” Transfer Restrictions No person shall become a substituted Shareholder of the Fund without the consent of the Fund, which consent may be withheld in its sole discretion. Shares held by Shareholders may be transferred only:(i) by operation of law in connection with the death, divorce, bankruptcy, insolvency, or adjudicated incompetence of the Shareholder; or (ii) under other limited circumstances, with the consent of the Board (which may be withheld in its sole discretion). 5 Notice to the Fund of any proposed transfer must include evidence satisfactory to the Board that the proposed transferee, at the time of transfer, meets any requirements imposed by the Fund with respect to investor eligibility and suitability. See “ELIGIBLE INVESTORS.” Such notice of a proposed transfer of Shares must also be accompanied by a properly completed investor application in respect of the proposed transferee. In connection with any request to transfer Shares, the Fund may require the Shareholder requesting the transfer to obtain, at the Shareholder’s expense, an opinion of counsel selected by the Fund as to such matters as the Fund may reasonably request. The Fund generally will not consent to a transfer of Shares by a Shareholder (i) unless such transfer is to a single transferee, or (ii) if, after the transfer of the Shares, the balance of the account of each of the transferee and transferor is less than $100,000. Each transferring Shareholder and transferee may be charged reasonable expenses, including, but not limited to, attorneys’ and accountants’ fees, incurred by the Fund in connection with the transfer. See “TRANSFERS OF SHARES.” The Fund does not currently intend to list Shares on an exchange. As a result, Shareholders should look to the Fund’s repurchase offer as their sole means of liquidating their investment, which may be limited as described above. Additional information regarding Share repurchases is set forth under “REPURCHASE OF SHARES.”Accordingly, you should consider that you may not have access to the funds you invest for an indefinite period of time. Taxes The Fund expects to qualify as a RIC for U.S. federal income tax purposes. As such, the Fund generally will not be subject to U.S. federal corporate income tax, provided that it distributes all of its net taxable income and gains each year. It is anticipated that the Fund will principally recognize ordinary interest income each year and therefore dividends paid to Shareholders in respect of such income generally will be taxable to you at ordinary U.S. federal income tax income rates, and not at the reduced rates of U.S. federal income tax that are applicable to “qualified dividends” and long-term capital gains. For a discussion of certain tax risks and considerations relating to an investment in the Fund see “CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS.” Prospective investors should consult their own tax advisers with respect to the specific U.S. federal, state, local, and non-U.S. tax consequences of the purchase, ownership and disposal of Shares, including applicable tax reporting obligations. Tax Reports The Fund will distribute to its investors, after the end of each calendar year, IRS Forms 1099-DIV detailing the amounts includible in such investor’s taxable income for such year as ordinary income, qualified dividend income and long-term capital gains. Dividends and other taxable distributions are taxable to the Fund’s investors even if they are reinvested in additional Shares pursuant to the DRIP. 6 Other Reports Shareholders will receive an unaudited semi-annual and an audited annual report within 60 days after the close of the period for which the report is being made, or as otherwise required by the Investment Company Act. Shareholders also will be sent reports regarding the Fund’s operations each quarter. See “REPORTS TO SHAREHOLDERS.” Fiscal and Tax Year The Fund’s fiscal year is the 12-month period ending on March 31. The Fund’s taxable year is the 12-month period ending on November 30. Term The Fund’s term is perpetual unless the Fund is otherwise terminated under the terms of the Declaration of Trust. 7 SUMMARY OF FUND EXPENSES The following table illustrates the expenses and fees that the Fund expects to incur and that Shareholders can expect to bear directly or indirectly. SHAREHOLDER TRANSACTION EXPENSES Maximum Placement Fee (as a percentage of subscription amount) (1) [●]% Maximum Early Repurchase Fee (as a percentage of repurchased amount) (2) [●]% ANNUAL EXPENSES (as a percentage of net assets attributable to Shares) Investment Management Fee (3) [●]% Incentive Fee (4) [●]% Interest payments on borrowed funds (5) [●]% Other Expenses [●]% Total Annual Expenses (6) [●]% Investors may be charged a placement fee of up to [●]% of the subscription amount. See “PLACEMENT AGENT.” A [●]% early repurchase fee payable to the Fund will be charged with respect to the repurchase of a Shareholder’s Shares at any time prior to the day immediately preceding the one-year anniversary of a Shareholder’s purchase of the Shares (on a “first in - first out” basis). An early repurchase fee payable by a Shareholder may be waived by the Fund, in circumstances where the Board determines that doing so is in the best interests of the Fund and in a manner as will not discriminate unfairly against any Shareholder. In addition, under certain circumstances the Board may offer to repurchase Shares at a discount to their prevailing net asset value. See “REPURCHASES OF SHARES.” The Investment Management Fee is payable by the Fund. The Investment Management Fee is [●]% on an annualized basis of the average gross assets. Assuming the Fund borrows funds equal to [●]% of its net assets, the Investment Management Fee will represent [●]% on an annualized basis of the average net assets. For purposes of determining the Investment Management Fee payable to the Adviser for any month, net asset value will be calculated prior to any reduction for any fees and expenses of the Fund for that month, including, without limitation, the Investment Management Fee payable to the Adviser for that month. See “INVESTMENT MANAGEMENT FEE” for additional information. The figure in the table is calculated on the basis of the Fund’s estimated net assets over the following twelve months and illustrates the effect of leverage. The Fund will pay the Adviser an Incentive Fee comprising of two components:(i) at the end of each calendar quarter, an amount equal to [●]% of the Fund’s realized “pre-incentive fee net investment income” for the immediately preceding quarter is payable to the Adviser; and (ii) at the end of each calendar year, an amount equal to [●]% of the Fund’s realized capital gains on a cumulative basis from inception through the end of such calendar year, computed net of all realized capital losses and unrealized capital depreciation on a cumulative basis, less the aggregate amount of any previously paid Incentive Fee on capital gains is payable to the Adviser. “Pre-incentive fee net investment income” is defined as interest income, dividend income and any other income accrued during the calendar quarter, minus the Fund’s operating expenses for the quarter (including the management fee, expenses payable to the Administrator, any interest expense and dividends paid on any issued and outstanding preferred shares, but excluding the Incentive Fee and any realized capital gains, realized capital losses or unrealized capital appreciation or depreciation). The Fund anticipates that it may have capital gains and interest income that could result in the payment of an Incentive Fee to the Adviser in the following twelve months. However, the Incentive Fee payable to the Adviser is based on the Fund’s performance and will not be paid unless the Fund achieves certain performance targets. As the Fund cannot predict whether the Fund will meet the necessary performance targets, the Fund has assumed that no Incentive Fee will be paid for the purposes of this table. The Fund expects the Incentive Fee paid to increase to the extent the Fund earns greater interest income through its investments in Portfolio Companies and realizes gains upon the sale of investments in its Portfolio Companies. 8 The Fund may borrow funds to make investments. To the extent that the Fund determines it is appropriate to borrow funds to make investments, the costs associated with such borrowing will be indirectly borne by the Fund and its Shareholders. The figure in the table assumes that the Fund borrows for investment purposes an amount equal to [●]% of its net assets (including such borrowed funds) during such period and that the annual interest rate on the amount borrowed is [●]%. The Fund’s ability to incur leverage during the following twelve months depends, in large part, on the amount of Shares sold and capital markets conditions. The Adviser has entered into an expense limitation agreement (the “Expense Limitation Agreement”) with the Fund, whereby the Adviser has agreed to waive fees that it would otherwise be paid, and/or to assume expenses of the Fund (a “Waiver”), if required to ensure the Total Annual Expenses (excluding taxes, interest, brokerage commissions, certain transaction-related expenses, extraordinary expenses, the Incentive Fee and any acquired fund fees and expenses) do not exceed [●]% on an annualized basis (the “Expense Limit”). For a period not to exceed three years from the date on which a Waiver is made, the Adviser may recoup amounts waived or assumed, provided it is able to effect such recoupment and remain in compliance with the Expense Limit. The Expense Limitation Agreement has an initial two-year term, provided that it may be terminated by the Adviser or the Fund at any time that the Fund would not exceed the Expense Limit without giving effect to any Waiver. The purpose of the table above is to assist prospective investors in understanding the various fees and expenses Shareholders will bear directly or indirectly. “Other Expenses,” as shown above, includes, among other things, professional fees and other expenses that the Fund will bear, including initial and ongoing offering costs and fees and expenses of the Administrator, Platform Manager, escrow agent and custodian. For a more complete description of the various fees and expenses of the Fund, see “INVESTMENT MANAGEMENT FEE,” “PLATFORM MANAGEMENT FEE,” “ADMINISTRATION,” “FUND EXPENSES,” “REPURCHASES OF SHARES,” and “PURCHASING SHARES.” The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds. The example assumes that all distributions are reinvested at net asset value and that the percentage amounts listed under annual expenses remain the same in the years shown. The assumption in the hypothetical example of a 5% annual return is required by regulation of the SEC applicable to all registered investment companies. The assumed 5% annual return is not a prediction of, and does not represent, the projected or actual performance of Shares. EXAMPLE You Would Pay the Following Expenses Based on the
